Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  
In claim 19 line 4 the term “an other” should be one word --another--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kottontavida et al (US 2019/0306790) in view of Nekovee et al (US 2005/0207354).
For claim 1, Kottontavida discloses a wireless device, comprising: at least one antenna; at least one radio communicatively coupled to the antenna and configured to 
For claim 3, Kottontavida further discloses wherein an IEEE 802.11ax target wakeup time (TWT) protocol frame indicates a start time of the transmission schedule (see at least [0045]; TWT that provides a specific time or set of times of wake state/interval (Fig.3) that has at least a starting time (at the end of TWT SP 1) and/or duration).
For claim 16, Kottontavida non-transitory computer readable memory medium storing program instructions executable by processing circuitry of a wireless device (see at least Fig.8; STA 115 (a) (Fig.3) that comprises at least processor 1812 and memory 1816) to: receive, from a neighboring wireless device, a transmission schedule (see at least Fig.3; receiving TWT resp.1 from AP 105 (a) and wherein [0045] and/or [0047]; receiving transmission schedule (scheduling) according to TWT communications (resp.1)) associated with receipt of data packets from the neighboring wireless device (see at least Fig.3; receiving data packets (MU PPDU)), wherein the transmission schedule includes a transmission start time and a timeout period associated with transmission of the data packets (see at least [0045] and/or [0047]; TWT that provides a specific time or set of times of wake state/interval (Fig.3; designated wake up interval or 

For claim 20, Nekovee further discloses compare, at the wireless device, the NACK transmitted by the other wireless device to the generated NACK; and determine to cancel transmission, by the wireless device, of the NACK when the NACK transmitted by the other device and the generated NACK do not differ with respect to an error indication (see at least [0004]; suppressing (canceling) the duplicate/redundant (comparing and do not differ) NACKS when another device has transmitted the same NACK).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Nekovee into the method/apparatus of Kottontavida for the purpose of at least avoiding network feedback implosion.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kottontavida et al (US 2019/0306790) in view of Nekovee et al (US 2005/0207354) and further in view of Jiang et al (US 11,108,503).
For claim 2, Kottontavida discloses BA (see at least [0047] and/or Fig.3; receiving acknowledgement (M-BA) and Nekovee discloses the use of a negative acknowledgement (NACK), wherein the NACK indicating the one or more data packets .
Claims 4-5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kottontavida et al (US 2019/0306790) in view of Nekovee et al (US 2005/0207354) and further in view of Oishi (US 2008/0219226).
For claims 4-5 and 17-18, Kottontavida in view of Nekovee discloses all the claimed subject matter with the exception of explicitly disclosing wherein, when the wireless device does not have data to transmit during a scheduled transmission opportunity of the transmission schedule, the at least one processor is further configured to cause the wireless device to transmit a non-data packet to the neighboring wireless device, wherein the non-data packet comprises at least one of a quality of service (QoS) null data packet or a block ACK request packet, and wherein the block ACK request packet is configured to synchronize sequence numbers between the wireless device and neighboring wireless device.  However, Oishi discloses wherein, when the wireless device does not have data to transmit during a scheduled transmission opportunity of the transmission schedule, the at least one processor is .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kottontavida et al (US 2019/0306790) in view of Nekovee et al (US 2005/0207354) and further in view of Merlin et al (US 2016/0029389).
For claims 6-7, Kottontavida discloses transmission of BA (see at least [0047] and/or Fig.3; receiving acknowledgement (at least M-BA) and Nekovee discloses the transmission of a negative acknowledgement (NACK), wherein the NACK indicating the one or more data packets that were not successfully received (see at least [0003]; NACKs for loss of data). Kottontavida in view of Nekovee discloses all the claimed subject matter with the exception of explicitly disclosing wherein the at least one processor is further configured to cause the wireless device to: reserve, prior to .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kottontavida et al (US 2019/0306790) in view of Nekovee et al (US 2005/0207354) and further in view of Trainin (US 2012/0314682).
. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kottontavida et al (US 2019/0306790) in view of Nekovee et al (US 2005/0207354) and further in view of Liu et al (US 2011/0096710).
For claim 9, Kottontavida in view of Nekovee discloses all the claimed subject matter with the exception of explicitly disclosing wherein the error condition further comprises detection of a gap in sequence numbers associated with the data packets.  However, Liu discloses the use/transmission of NACK when receiver detects a gap of sequence number in the received packets (see at least [0005]; NACK when detection of SN gap).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Liu into the method/apparatus of Kottontavida in view of Nekovee for the purpose of triggering at least the retransmission of the data in order to have at least a reliable system.
Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kottontavida et al (US 2019/0306790) in view of Liu et al (US 2011/0096710) and Jiang et al (US 11,108,503).
For claim 10, Kottontavida discloses an apparatus, comprising: a memory; and at least one processor in communication with the memory, wherein the at least one processor (see at least [0040] and/or Fig.1 and/or Fig.8; STA1 comprises at least a processor 1812 and a memory 1816) is configured to: generate instructions to transmit, to a neighboring wireless device, data packets based on a transmission schedule (see at least [0045] and/or [0047] and/or Fig.3; transmitting data (UL data1) to at least neighboring AP based on transmission schedule according to at least TWT resp.1) that includes a timeout period associated with transmission of the data packets (see at least 

For claim 14, Kottontavida further discloses wherein a start time of the transmission schedule is indicated by a target wake time field of a target wakeup time (TWT) protocol packet (see at least [0045]; TWT that provides a specific time or set of times of wake state/interval (Fig.3) that has at least a starting time (at the end of TWT SP 1) and/or duration).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kottontavida et al (US 2019/0306790) in view of Liu et al (US 2011/0096710) and Jiang et al (US 11,108,503) and further in view of Pitchaiah (US 2017/0055300).
For claims 12-13, Kottontavida in view of Liu and Jiang discloses all the claimed subject matter with the exception of explicitly disclosing wherein the data packets and the N-BA are designated with a highest priority access category and wherein the highest access category designation comprises voice (AC_VO).  However, Pitchaiah discloses wherein the data packets and the BA are designated with a highest priority access category and wherein the highest access category designation comprises voice (AC_VO) (see at least [0032]; wherein BA (session) and their packets (voice) are designated with first access category (AC_VO)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Pitchaiah into the method/apparatus of Kottontavida in view of Liu and Jiang for the purpose at least prioritizing the data that requires low latency such as voice packets for transmission and retransmission in case of error.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kottontavida et al (US 2019/0306790) in view of Liu et al (US 2011/0096710) and Jiang et al (US 11,108,503) and further in view of Jafarian et al (US 2014/0112225).
For claim 15, Kottontavida further discloses wherein an IEEE 802.11ax target wakeup time (TWT) protocol frame indicates the timeout period (see at least [0045]; TWT that provides a specific time or set of times of at least wake state/interval (Fig.3)).  Kottontavida in view of Liu and Jiang discloses all the claimed subject matter with the exception of explicitly disclosing wherein the timeout period is defined by a nominal minimum target wakeup time (TWT) wake duration field and a TWT wake interval mantissa field of a TWT protocol packet.  However, Jafarian discloses the use of a nominal minimum target wakeup time (TWT) wake duration field and a TWT wake interval mantissa field of a TWT protocol packet to indicate wake interval (see at least Fig.14 and/or [0145]; fields 1650 and 1660).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the assigned fields (nominal and mantissa) of Jafarian into the TWT frame (protocol) of method/apparatus of Kottontavida in view of Liu and Jiang for the purpose at least identifying and specifying the wake interval to guarantee the proper exchange data. 
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467